Citation Nr: 0204777	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  94-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral lung 
disorder, claimed as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to October 
1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1996 and January 2000, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been diagnosed with asthma and chronic 
obstructive pulmonary disease (COPD). 

3.  The competent medical evidence of record fails to show 
that the veteran has an undiagnosed respiratory illness or 
qualifying chronic respiratory disability.


CONCLUSION OF LAW

A bilateral lung disorder, secondary to an undiagnosed 
illness, was not incurred in active duty.  38 U.S.C.A. §§ 
1117, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.317 (2001); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he has a bilateral lung condition 
due to his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  He notes that on 
examination at entrance to service, his lungs were without 
problems and pulmonary x-rays were completely clear.  He 
asserts that his bilateral lung condition is causally related 
to burning oils and chemicals to which he was exposed and 
notes that after serving in the Persian Gulf, he would 
experience discomfort in his lungs during physical training.  
He maintains that the interpretation of an in-service August 
1993 in-service x-ray report, alleging that findings 
represented only a nipple shadow, is incorrect.  He claims 
that at the time of that examination he was given nipple 
covers to avoid such shadows and that such findings represent 
a lung disability.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for a bilateral lung disability, claimed as 
secondary to undiagnosed illness, by supplemental statements 
of the case (SSOCs) dated in January 1999, April 1999 and 
November 2001, as well as the Board's January 2000 decision 
and remand.  Further, in August 2000, the RO sent the veteran 
correspondence explaining the claims process, and identifying 
the development that needed to be completed before his 
particular claim could be adjudicated.  In May 2001, the RO 
sent the veteran notice of the VCAA.  

The RO has also obtained all available medical records.  
Regarding November 1996 remand instructions to obtain x-ray 
films dated in August 1993 and December 1993, the RO 
contacted the Records Management Center, the National 
Personnel Records Center, and the VA medical centers at 
Tampa, Florida, and Ft. Lyon, Colorado.  The RO has obtained 
the veteran's available VA medical records.  In 
correspondence dated in August 1998, the veteran said that he 
had no additional medical records to submit, as he had only 
been treated by VA doctors since service.  In June 2001 
correspondence, he said that he had no additional evidence to 
submit.  

In addition, the veteran has been provided VA examinations 
and VA medical opinions have been obtained.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issue on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on this 
question.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided).

According to the veteran's service personnel records, an 
August 1993 radiographic examination showed a vague round 
nodular shadow (7 mm.) in the left lung base, felt to 
represent a nipple shadow.

Turning to post-service medical evidence, the report of a 
December 1993 VA radiographic examination resulted in an 
impression of apparent scarring of the right mid lobe.  It 
was noted that the frontal view was apparently taken in the 
inspiratory phase, and further views were suggested.  The 
pertinent diagnosis of the corresponding VA general medical 
examination was suspicious spots on the x-ray, however, no 
clinical findings on auscultation of the chest.  

VA treatment records show that the veteran was diagnosed with 
mild chronic obstructive pulmonary disease (COPD) in October 
1994.  Asthma was diagnosed in December 1994 and May 1995.  

The veteran was provided a VA examination in April 1998.  He 
stated that he was exposed to smoke from burning oil fields 
in the Persian Gulf that was quite thick.  He said that after 
a few months of leaving the Middle East he began having 
symptoms such as intermittently productive cough, colored 
sputum and dyspnea on exertion.  He was able to finish his 
physical training but was slower than before, and he thought 
that he was simply out of shape.  He did not see any 
treatment providers.  He said that after service he first 
sought treatment in June 1994.  

The examiner reviewed the veteran's VA treatment records, and 
the pulmonary testing results included therein, and noted 
that the veteran had been prescribed medication for asthma 
that had provided some benefit.  Results on current 
examination and testing were provided.  A radiographic 
examination was conducted with nipple markers, resulting in 
an impression of no acute cardiopulmonary process identified, 
the left lung nodule reported on prior chest x-ray (by 
history) not identified.  The final diagnosis was cough, 
phlegm production and shortness of breath with inconsistent 
pulmonary function testing abnormalities of unknown etiology, 
with insufficient clinical evidence at present to warrant a 
diagnosis of any chronic pathologic condition.  

In a discussion, the VA examiner acknowledged the veteran's 
belief that exposure to oil fumes in the Middle East had 
caused his coughing and dyspnea on exertion.  However, the 
veteran said that his symptoms began about three or four 
months after returning to the Untied States.  The examiner 
said that this was not consistent with reactive airways 
dysfunction syndrome (RADS).  Although chronic asthma-like 
symptoms might occur from an acute (single) toxic inhalation, 
there was a short interval between exposure and symptom 
development, from several minutes to several hours.  The VA 
examiner stated that October 1994 spirometry results 
suggested air flow limitation based on bronchodilator 
response, but December 1994 spirometry results showed no 
bronchodilator response and the baseline percent FEV1 was 
within normal limits.  April 1998 testing was within normal 
limits with the caveat that the veteran had been taking beta 
agonists and inhaled corticosteroids.  

In response to certain questions posed by the Board, the VA 
examiner stated that there was no evidence that the veteran 
had any respiratory disorder on entering the service.  There 
was no evidence of any respiratory disorder during service.  
The examiner pointed out that despite the veteran's later 
history of cough and dyspnea, he did not seek medical 
attention while in service and denied complaints in August 
1993.  

Regarding current diagnosis and etiology, the VA examiner 
said that the veteran's symptoms and one piece of objective 
evidence of bronchodilator response in spirometry suggested 
hyperreactive airways, but there was insufficient evidence at 
the present time to warrant a diagnosis of any specific 
disorder such as asthma.  The course of events were not 
consistent with the RADS one would have to suspect, based on 
the history of toxic oil exposure in the Middle East.  

Regarding the degree of medical probability that there was a 
causal relationship between the August 1993 radiographic 
examination findings and any post-service diagnoses, the VA 
examiner stated that the current radiographic examination was 
a sub-optimal inspiratory effort and therefore he was unable 
to evaluate the 7 mm. nodule at the left lung base.  The 
examiner stated that even if the veteran did have such a 
nodule, it was extremely unlikely that it was the cause of 
the veteran's cough or shortness of breath.  

The examiner said that there was essentially zero probability 
that any pre-service respiratory disability underwent an 
increase in disability during the veteran's service greater 
than the natural progression of the disorder, since there was 
absolutely no evidence of pre-service respiratory disorder.  

An addendum to the report reflects that an additional x-ray 
with nipple markers was conducted in October 1998.  The study 
was completely normal with no evidence of any pulmonary 
nodule.  

The same VA examiner provided an additional opinion in 
October 2001, answering additional questions posed by the 
Board.  The examiner briefly reviewed the pertinent facts.  
He stated that although the veteran did complain of symptoms 
involving the upper respiratory tract, there had been no 
objective signs of a respiratory illness by any clinical 
examination.  The spirometry performed in December 1994 was 
uninterpretable due to erratic values.  The October 1994 
pulmonary function test results were within normal limits 
although there was a bronchodilator response.  The examiner 
concluded that, in summary, there were only subjective 
symptoms of any upper respiratory tract disorder.  There had 
been no objective signs of reasonable uncertainty of 
respiratory illness, even after careful review of the medical 
records.  


Legal Analysis

The pertinent law, effective prior to March 1, 2002, is that 
service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  62 
Fed. Reg. 23139, 63 Fed. Reg. 11122.  In an interim final 
rule, VA extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established to December 
31, 2006.  66 Fed.Reg. 56614-56615 (November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001).  Subsection (a) 
of 38 U.S.C.A. § 1117 is amended to read as follows: 

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--(A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).  (2) For purposes of this subsection, 
the term `qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
(A) An undiagnosed illness, (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromayalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Subsection (c)(1) of section 1117 is amended as follows: 

(A) in the matter preceding subparagraph (A), by 
striking `for an undiagnosed illness (or combination of 
undiagnosed illnesses)'; and (B) in subparagraph (A), by 
striking `for such illness (or combination of 
illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular signs or 
symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) is amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or if 
the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  In this case, Congress provided an explicit 
effective date of March 1, 2002, preventing retroactive 
application prior to that date.  However, given that this 
claim is for service connection, not an increased evaluation, 
and in light of the discussion below showing that the outcome 
of the claim is the same regardless of which version of 
sections 1117 and 1118 is applied, the effective date of the 
revisions is not of primary importance.  

A ten percent evaluation is provided for COPD under 
Diagnostic Code 6604 where FEV-1 is of 71- to 80-percent 
predicted, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) 
is 66- to 80-percent of predicted.  A ten percent evaluation 
is also provided under Diagnostic Code 6600 (Chronic 
bronchitis), under Diagnostic Code 6603 (pulmonary emphysema) 
and under Diagnostic Codes 6840-6845 under the general 
formula for restrictive lung diseases for the same findings.  
A ten percent evaluation is provided for bronchial asthma 
under Diagnostic Code 6602 where FEV-1 is of 71- to 80-
percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; 
there is intermittent inhalation or oral bronchodilator 
therapy.   Under Diagnostic Code 6601 (bronchiectasis) a ten-
percent rating is provided where there is a productive cough 
with acute infection requiring a course of antibiotics at 
least twice a year. 

Essentially, the Board finds that the preponderance of the 
competent medical evidence shows that the veteran does not 
have an undiagnosed respiratory illness or a qualifying 
chronic respiratory disability for purposes of either version 
of sections 1117 and 1118.  The outcome of the claim is the 
same regardless of which version of sections 1117 and 1118 is 
applied.

First, the veteran's VA treatment records provide specific 
diagnoses of asthma and COPD.  The controlling regulation 
provides that compensation is payable only for illnesses 
which "[b]y history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis."  
38 C.F.R. § 3.317(a)(ii).  Therefore, the VA treatment 
records, linking the veteran's subjective respiratory 
symptoms to known clinical diagnoses, weigh against the claim 
for entitlement to service connection for such symptomatology 
as due to an undiagnosed illness or qualifying chronic 
disability.  Id.

In addition, the record contains medical opinions that the 
veteran does not present signs of an undiagnosed respiratory 
illness or qualifying chronic respiratory disability.  In 
April 1998, a VA examiner provided a diagnosis of cough, 
phlegm production and shortness of breath with inconsistent 
pulmonary function testing abnormalities of unknown etiology.  
The examiner noted that there was insufficient clinical 
evidence at present to warrant a diagnosis of any chronic 
pathologic condition.  In fact, the VA examiner even 
concluded that there was insufficient evidence at that time 
to warrant a diagnosis of any specific disorder such as 
asthma.  Moreover, the VA examiner stated that the course of 
events were not consistent with the RADS one would have to 
suspect, based on the history of toxic oil exposure in the 
Middle East.  An addendum to the report reflects that an 
October 1998 X-ray examination with nipple markers was 
completely normal and presented no evidence of any pulmonary 
nodule.  

The same VA examiner provided an additional opinion in 
October 2001, stating that despite the veteran's complaints 
of symptoms involving the upper respiratory tract, there had 
been no objective signs of a respiratory illness by any 
clinical examination.  There had been no objective signs of 
reasonable certainty of respiratory illness, even after 
careful review of the medical records.  Furthermore, the 
extensive examinations and testing of record fails to 
demonstrate a symptom picture consistent with a ten- percent 
evaluation under any relevant schedular criteria.   

The Board considers these medical opinions to be quite 
probative.  They are based on a review of the post-service 
treatment records, as well as the results of pulmonary 
testing and physical examination of the veteran.  The VA 
examiner refers to specific facts in the record and to 
medical expertise to support his conclusions.  

In contrast, the only evidence in favor of the veteran's 
claim consists of his own assertions that he has respiratory 
symptoms warranting service connection as an undiagnosed 
illness.  In the context the Board must emphasize that it has 
no doubt about the good faith of the veteran's claim.  
Moreover, it is readily apparent that there was a basis for 
the veteran's concerns in the initially uncertain X-ray study 
in service and in light of the great public awareness of the 
question of undiagnosed illnesses linked to service in the 
Persian Gulf.  But in terms of weighing the evidence, the 
Board finds that while the veteran can testify as to 
observable symptoms, as a layperson he is not competent to 
provide an opinion requiring medical knowledge, such as an 
opinion as to the significance or etiology of symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, he 
is not competent to testify that observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Finally, the 
veteran's own assertions as to a bilateral respiratory 
disability do not constitute signs of an undiagnosed 
respiratory illness or a qualifying chronic respiratory 
disability for purposes of 38 C.F.R. § 3.317 because they 
have not been independently verified.  

In reaching this decision, the Board recognizes that the 
veteran has not been provided notice of the revisions to 
38 U.S.C.A. §§ 1117 and 1118.  Nevertheless, the Board finds 
that adjudication of the veteran's claim at this time is not 
prejudicial to the veteran.  As noted above, the competent 
medical evidence of record establishes that the veteran's 
symptoms have been linked to asthma and COPD.  The competent 
medical evidence of record further establishes that the 
veteran does not have an undiagnosed respiratory illness or a 
qualifying chronic respiratory disability for purposes of the 
previous or current versions of sections 1117 and 1118.  It 
is also clear that no compensable level of respiratory 
disability is present.  Additional adjudication by the RO 
under the revised version of section 1117 and 1118 simply 
would not change this fact.  Therefore the Board finds that a 
remand would serve no useful purpose.  See Soyini, 1 Vet. 
App. at 540 and 546, and Sabonis, 6 Vet. App. at 426 and 430.  
The Board finds that it is not prejudicial to the veteran to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991).



ORDER

Entitlement to service connection for a bilateral lung 
disorder, claimed as secondary to an undiagnosed illness, is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

